Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on Michael Johnson, Mr. Johnson requested an extension of time for an additional 1 MONTH(S) (for the third month) and authorized the Director to charge Deposit Account No. 505154 the required fee for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently amended)  An apparatus for suspending a prosthesis from a residual limb having a distal end, the suspending apparatus comprising:

a tubular flexible resilient liner having a closed distal end, the liner capable of receiving at least a portion of the residual limb including the distal end of the residual limb;

a lanyard having an end secured to the distal end of the liner and a free end;

a rigid hollow prosthetic socket having an open proximal end, a closed distal end, and interior side surfaces defining a well capable of receiving the residual limb, the prosthetic socket including a socket seal disposed at the distal end of the socket, the socket seal comprising 

a body having an upper surface, a lower surface, and a side wall interconnecting the upper surface and the lower surface, 

wherein the upper surface defines a recess opening through the side wall to the exterior of the socket for forming a passage rectilinear in cross-section for passing the free end of the lanyard; and

a sealing element disposed along the length of the lanyard, the sealing element comprising a flexible resilient wedge configured to engage the socket seal within the passage, 

wherein the free end of the lanyard is pulled through the passage such that the sealing element sealingly engages the socket seal within the passage for preventing fluid communication through the passage between the interior of the socket and exterior of the socket, and
 
wherein the distal end of the residual limb covered by the liner fits snugly within the socket such that the liner at least partially contacts the interior side surfaces of the socket for providing a fluid seal to the socket and creating negative pressure within the socket.

2. (Original)  The suspending apparatus of claim 1, wherein the liner comprises a mechanical locking pin configured to engage the one end of the lanyard.  

3. (Currently amended)  The suspending apparatus of claim [[1]] 2, wherein the locking pin comprises a threaded bolt and nut combination.  

4. (Original)  The suspending apparatus of claim 1, wherein the upper surface of the body of the socket seal is concave.

5. (Original)  The suspending apparatus of claim 1, wherein the body of the socket seal comprises an elastomer.

6. (Currently Amended)  The suspending apparatus of claim 1, wherein the socket further comprises a one-way valve disposed in a second fluid passage extending through the socket allowing fluid flow only from the interior of the socket to the exterior of the socket and preventing backflow of fluid, wherein as the socket is donned the portion of the residual limb received by the liner forces air from the interior of the socket through the one-way valve to the exterior of the socket for creating negative pressure between the liner and the interior of the socket.

7. (Cancelled)  

8. (Original)  The suspending apparatus of claim 1, further comprising a locking mechanism disposed on the exterior surface of the socket, wherein the locking mechanism secures the free end of the lanyard.  

9. (Original)  The suspending apparatus of claim 1, wherein the socket seal is substantially cylindrical.

10. (Original)  The suspending apparatus of claim 1, wherein the side wall includes an integral radially extending annular flange integrally molded with the socket.

11. (Original)  The suspending apparatus of claim 1, wherein sidewall of the socket seal defines a circumferential groove.

12. (Original)  The suspending apparatus of claim 1, further comprising an O-ring seal on the interior side surface adjacent the proximal end of the socket. 

13. (Currently amended) A prosthesis for a residual limb, the prosthesis comprising: 

a prosthetic socket having an open proximal end, a closed distal end and interior side surfaces defining a well capable of receiving the residual limb; 

a liner disposed in the well and capable of receiving and providing total contact between the residual limb and the interior side surfaces of the prosthetic socket;

a lanyard depending from a distal end of the liner, the lanyard including an integral sealing element comprising a flexible resilient wedge;


a socket seal at the distal end of the socket, the socket seal having a proximal upper surface, a distal lower surface, and a side wall interconnecting the upper surface and the lower surface, the upper surface defining a recess opening to the exterior of the socket through the side wall for forming a passage having a rectilinear cross-section for passing the free end of the lanyard such that the sealing element fluidically seals the passage within the socket seal; and
 
an artificial limb 

14-17. (Cancelled)

18. (Currently amended)  A method for suspending a prosthesis from a residual limb having a distal end, the prosthesis suspending method comprising the steps of:

providing a tubular flexible resilient liner having a closed distal end, the liner including a lanyard having an integral flexible resilient wedge-shaped sealing element and an end secured to the distal end of the liner;
 
inserting at least a portion of the residual limb including the distal end of the residual limb into the liner;

providing a rigid hollow prosthetic socket having an open proximal end, a closed distal end, and interior side surfaces defining a well configured to receive the residual limb, the prosthetic socket including a socket seal disposed at the distal end of the socket, the socket seal comprising a body having an upper surface, a lower surface, and a side wall interconnecting the upper surface and the lower surface, wherein the upper surface defines a recess opening to the exterior of the socket through the side wall for forming a rectilinear passage;

 pulling a free end of the lanyard through the passage for elongating the liner and the residual limb; 

advancing the liner and the elongated residual limb into the socket until the distal end of the residual limb seats against the upper surface of the socket seal and the sealing element engages in the passage within the socket seal for preventing fluid communication through the passage between the interior of the socket and exterior of the socket; 

providing a locking mechanism disposed on the exterior surface of the socket; and 

securing the free end of the lanyard to the locking mechanism.

19. (Cancelled)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774